The following opinion on motion for rehearing was filed June 22, 1905. Rehearing denied:
Barnes, J.
In our opinion in this case, written by Mr. Commissioner Oldham, ante, p. 373, we held that the measure of damages in an action for a breach of contract to convey land is the difference between the price agreed to be paid and the value of the land when the breach occurs, with interest; that to recover the amount paid on the contract and such measure of damages, the vendee must either be evicted from the premises or rescind his contract, and thus place his vendor in statu quo.
The defendant in error has filed a motion for a rehearing, and now contends that, while the propositions of law announced are correct in the abstract, and the facts are correctly stated in the opinion, yet the rule announced is misapplied. In support of his contention he relies on Seaver v. Hall, 50 Neb. 878, 882; Winside State Bank v. Lound, 52 Neb. 469; Reed v. McGrew, 5 Ohio, 375, 386, and Taylor v. Browder, 1 Ohio St. 225, 228. An examination of these cases discloses that they are not in point. In the leading case, Reed v. McGrew, supra, the court said:
“Where the plaintiff sues to recover back money paid upon a contract which has failed, he must show that he has done all in his power to restore the defendant to the same situation in which he was when the contract was made. If the possession of the property contracted for has passed to the vendee, it must be restored to the vendor; and if, owing to the negligence or any other act of the vendee, it is not in his power to restore the possession, although he is not without remedy, still he cannot have, the action for money had and received. He must sue upon the contract and recover damages for its violation. For instance, A contracts to sell a quarter section of land *380to B, and receives one-half the purchase money. B takes possession. The title afterward fails, or A refuses to convey. B may surrender the possession to A, thereby assenting to a rescission of the contract, and recover back the money paid, in an action for money had and received. Or he may consider the contract as subsisting, and claim damages for its breach. In the latter case, it would not be necessary, as a preliminary step, that he should surrender the possession.”
It thus appears that, in case the vendee elects to sue for the recovery of the purchase price, together with his damages for the failure to convey, as was done in this case, he must surrender the possession of the premises to the vendor before he can maintain his action. It appears from the testimony in this case that the land in question between the time of the purchase and the date of the failure to convey had increased in value to the amount of about $2,000; that the vendee had paid $1,000 of the consideration money, and had entered into possession of the land. The verdict and judgment in the court beloAV Avere for nearly $3,000, and were in accordance with the form and cause of action outlined by the petition. So it is evident that the vendee, while still in possession of the land, and claiming it as his OAvn, brought suit against the vendor for a failure to convoy, and recovered the full amount paid by him on the purchase price, together Avith nearly $2,000 damages. That such a situation calls for a reversal of the judgment below is beyond question.
It appears from the foregoing that our opinion is right, and the motion for a rehearing is therefore
Overruled.